In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1900V
                                          UNPUBLISHED


    VICTOR WAGGONER,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: August 2, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.

Jennifer A. Shah, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

       On December 16, 2019, Victor Waggoner filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered a right shoulder injury related to vaccine
administration as a result of an influenza vaccine received on September 25, 2018.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

       On April 29, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for SIRVA. On August 2, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $94,592.09. Proffer at
1-2. In the Proffer, Respondent represented that Petitioner agrees with the proffered
award. Id. Based on the record as a whole, I find that Petitioner is entitled to an award as
stated in the Proffer.
1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $94,592.09 (comprised of $92,500.00 for pain and suffering and
$2,092.09 for past unreimbursable out of pocket medical expenses and lost wages)
in the form of a check payable to Petitioner. This amount represents compensation for
all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS


 VICTOR WAGGONER,

                Petitioner,                            No. 19-1900V
                                                       Chief Special Master Corcoran
 v.                                                    SPU

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                Respondent.


              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On December 15, 2019, Victor Waggoner (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to

–34, as amended (“Vaccine Act” or “Act”). Petitioner alleges that he suffered a “shoulder injury

related to vaccine administration” as a result of an influenza (“flu”) vaccine administered on

September 25, 2018. Petition at 1. On April 29, 2021, respondent filed his Vaccine Rule 4(c)

report, recommending that compensation be awarded. ECF No. 20. Also on April 29, 2021, the

Chief Special Master issued a Ruling on Entitlement finding petitioner entitled to compensation.

ECF No. 21.

I.     Items of Compensation

       Respondent proffers that petitioner should be awarded $94,592.09. The award is

comprised of $92,500.00 for pain and suffering and $2,092.09 for past un-reimbursable out-of-

pocket medical expenses and lost wages. This represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.
II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 1: a lump sum payment of $94,592.09, representing

compensation for all elements of economic and noneconomic damages, in the form of a check

payable to petitioner, Victor Waggoner.

III.   Summary of Recommended Payment Following Judgment

       Lump sum payable to petitioner, Victor Waggoner:                              $94,592.09.


                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              DARRYL R. WISHARD
                                              Assistant Director
                                              Torts Branch, Civil Division




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
                        s/ Jennifer A. Shah
                        Jennifer A. Shah
                        Trial Attorney
                        Torts Branch, Civil Division
                        U.S. Department of Justice
                        P.O. Box 146
                        Benjamin Franklin Station
                        Washington, D.C. 20044-0146
                        Tel: (202) 305-2181
                        Jennifer.shah@usdoj.gov

Dated: August 2, 2021




                          3